TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00333-CR



                                  Kim Dexter Black, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-05-302026, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Kim Dexter Black filed both a timely motion for new trial and a timely notice of

appeal following his conviction for sexual assault. Seventy-four days after sentence was imposed,

the district court granted the motion for new trial. See Tex. R. App. P. 21.8(a).

               The appeal is dismissed for want of jurisdiction.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 5, 2006

Do Not Publish